                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEONDRE LANGSTON,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-198-DRL-MGG

 NICOLE WELLS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Deondre Langston, a prisoner without a lawyer, filed a complaint (ECF 1) against

five defendants alleging that they responded to his reports of depression and suicide

attempts with deliberate indifference. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it if

the action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

       According to the complaint, around lunch time on December 19, 2020, Mr.

Langston told Officer T. Hobbs that he was depressed and having thoughts of harming

himself with a razor, which he showed Officer Hobbs. He indicated that he needed to talk

to someone. Officer Hobbs did not immediately report this to his superiors. Later, Mr.

Langston cut his wrist with a razor. Officer Adam Kaunff knew that Mr. Langston had
injured himself, and Officer Kaunff told Sergeant Nicole Wells. Then, Officers Hobbs,

Cody Salyer, and Kaunff placed Mr. Langston in a dry cell. According to Mr. Langston,

his clothes should have been immediately stripped so he could not further harm himself,

and Sergeant Wells should have ensured that her officers did this. Instead, she indicated

that she “don’t give a fuck at all.” ECF 1 at 2. Mr. Langston indicates that he harmed

himself again with his clothes, although he does not describe his injuries. Nurse Hill

treated his wrist by wrapping it with a cloth.

       In suicide cases, “[i]n order to be liable under the Eighth Amendment, a prison

official must be cognizant of the significant likelihood that an inmate may imminently

seek to take his own life and must fail to take reasonable steps to prevent the inmate from

performing this act.” Estate of Novack ex rel. Turbin v. Cty. of Wood, 226 F.3d 525, 529 (7th

Cir. 2000). Here, Mr. Langston has alleged facts from which it can be inferred that Officer

Hobbs, Officer Kaunff, Sergeant Wells, and Officer Salyer each knew that there was a

significant likelihood that Mr. Langston would attempt to take his own life but failed to

take reasonable steps to prevent Mr. Langston from harming himself.

       Mr. Langston also asserts that Nurse Hill was deliberately indifferent to his need

for medical attention following his suicide attempt when she only wrapped his wrist with

a cloth. Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if


                                             2
it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the

defendant “acted in an intentional or criminally reckless manner, i.e., the defendant must

have known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). For a medical professional to be

held liable for deliberate indifference to an inmate’s medical needs, he or she must make

a decision that represents “such a substantial departure from accepted professional

judgment, practice, or standards, as to demonstrate that the person responsible actually

did not base the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir.

2008). The complaint contains no facts from which it can be inferred that Nurse Hill’s

allegedly inadequate care was the result of deliberate indifference. Therefore, he may not

proceed against Nurse Hill.

       For these reasons, the court:

       (1) GRANTS Deondre Langston leave to proceed against Nicole Wells, Officer T.

Hobbs, Officer Cody Salyer, and Officer Adam Kaunff in their individual capacities for

monetary damages for deliberate indifference to Mr. Langston’s safety on December 19,

2020, when they each had knowledge that Langston was depressed and had either

threatened to harm himself or just harmed himself and took inadequate precautions for

his safety from self-harm, in violation of the Eighth Amendment;

       (2) DISMISSES all other claims;


                                             3
      (3) DISMISSES Nurse Hill;

      (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Nicole Wells, Officer T. Hobbs, Officer Cody Smith, and Officer Adam Kaunff at the

Indiana Department of Correction with a copy of this order and the complaint (ECF 1),

pursuant to 28 U.S.C. § 1915(d);

      (5) ORDERS Indiana Department of Correction to provide the full name, date of

birth, and last known home address of any defendant that does not waive service, if they

have such information; and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Nicole Wells, Officer T.

Hobbs, Officer Cody Smith, and Officer Adam Kaunff respond, as provided for in the

Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED.

      June 18, 2021                             s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
